 

AMENDMENT NO. 1 TO THE

MARKETING SERVICES AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE MARKETING SERVICES AGREEMENT (this “Amendment No.
1”), is entered into as of February 3, 2015, by and between Products for
Doctors, Inc., a California corporation (“Consultant”) and Mesa Pharmacy, Inc.,
a California corporation (“Client”) to amend Section 1.1 of the Marketing
Services Agreement dated January 23, 2015 (the “Agreement”). All defined terms
not defined herein shall have the meanings as ascribed to them in Agreement.

 

RECITALS

 

WHEREAS, the parties entered into the Agreement in which Consultant shall
provide certain services to the Client;

 

WHEREAS, the Parties desire to amend Section 1.1 of the Agreement, and to leave
all other terms and conditions as set forth in the Agreement in full force and
effect;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements,
provisions, covenants, representations and warranties herein contained, the
Parties hereto hereby agree as follows:

 

1.1 Marketing Services. Consultant will provide the following marketing services
for the benefit of the Client (the “Services);

 

  a) Consultations with Client on the preparation of marketing materials
(“Marketing Materials”), which will include descriptions of the compounded
medication offerings of Client (“Products”), Client’s general business
operations, health plan and payor arrangements, contact information and other
information provided by Client necessary to provide a profile that Consultant
deems satisfactory to use in connection with the other Services to be provided.
        b) Direct marketing to physicians who may elect to prescribe Products to
their patients (“Prospects”).         c) Account onboarding to include training,
education and the establishing of pharmacy approved protocols;         d)
Account support to include an on-site technician to assist large providers along
with management support where needed;         e) Reports of marketing, training
and support activities as needed;         f) Assist pharmacy in resolving issues
or complaints;         g) Research to identify opportunities in the pharmacy
market area;         h) Marketing to physicians, physician groups, clinics,
health care facilities and other health care providers;         i) Promotion of
products at conferences and seminars;         j) Market research to identify
opportunities for marketing the Products to Prospects.         k) Consultations
with Client on new product opportunities and product development.         l)
Promotion of Client and the Products at conferences and seminars attended by
Prospects.         m) Periodic reports of marketing activities, including
numbers of meetings and contacts with Prospects and appearances at conferences
and meetings.

 

 

 

 

The Services shall be provided in a professional fashion, consistent with
prevailing industry standards. Consultant shall devote such time and effort to
providing the Services as is reasonably necessary to comply with the terms of
this Agreement; provided that Consultant shall determine the time allocated to
providing the Services and the manner in which the Services are provided.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first above written.

 

CLIENT:   Mesa Pharmacy, Inc.         By: /s/ Edward Kurtz   Name: Edward Kurtz
  Its: Chief Executive Officer         CONSULTANT:   Products for Doctors, Inc.
        By: /s/ Richard Valenta   Name: Richard Valenta   Its: Chief Financial
Officer  

 

 

 

 

 